PER CURIAM HEADING




NO. 12-03-00283-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



LARRY THRASHER,§
	APPEAL FROM THE 402ND
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

RONALD A. BROWN, THE
RONALD A. BROWN TRUST §
	WOOD COUNTY, TEXAS
AND THE SMART-N-SODA
PARTNERSHIP, APPELLEES



MEMORANDUM OPINION

PER CURIAM

	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3.  Pursuant to Texas Rule of Appellate Procedure Rule 32.1,
Appellant's docketing statement was due to have been filed at the time the appeal was perfected. 
On September 18, 2003, this court notified Appellant that the docketing statement was past due and
that the filing fee was due to have been paid on or before September 15, 2003, but had not been
received.  See Tex. R. App. P. 5 (requiring payment of filing fee at time an item is presented for
filing).  Appellant was further notified that this appeal would be presented to the court for dismissal
if the filing fee and a complete docketing statement were not filed on or before September 29, 2003.
	As of September 30, 2003, Appellant has not complied with the court's request.  Appellant
having failed, after notice, to comply with Rule 5 and Rule 32.1, the appeal is dismissed.  Tex. R.
App. P. 42.3(c).
Opinion delivered September 30, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)